Mr. Justice del Toro
delivered the opinion of the court.
It is alleged in the complaint that on January 15, 1918, an automobile owned and operated by the defendant at kilometer 32 between hectometers 2 and 3 on the highway from San Sebastián to Lares, collided with a wagon drawn by three horses belonging to the plaintiff, dislocating the shoulder of one of the animals and breaking the right hind leg of another, rendering them both unfit for further service. The complaint further alleges that the collision was caused by the defendant’s negligence and that it caused the plaintiff damages to the amount of $450.
The defendant denied the material allegations of the complaint and claimed that the collision was due to the plaintiff’s negligence.
The case went to trial. Both parties introduced oral evidence and the court finally rendered judgment in favor of the plaintiff for the amount claimed. The defendant thereupon took this appeal.
The opinion of the court is included in the record and we *460transcribe therefrom the conclusions arrived at from the evidence examined, as follows:
“On January 15, 1919, a wagon loaded with bananas and drawn by three horses belonging to plaintiff José Tomás Román, while going from Lares towards Aguadilla, was standing in the middle of the highway at the sharp and dangerous curve at kilometer 32 of the road between Aguadilla and Lares known as ‘Danger.’
“There were some piles of stone on the side of the road next to the precipice.
“Defendant José Márquez Sein was driving an automobile belonging to him and in rounding the said curve without sounding his horn he drove at such a high rate of speed (more than 25 kilometers an hour) that he was unable to stop the automobile in time to avoid'the collision, and there being a narrow passage between the plaintiff’s wagon and the cliff on the right-hand side of the road, the defendant attempted to drive his ear through it with the result that he struck the plaintiff’s horses, breaking a leg of one and injuring the shoulder of another, one being rendered permanently useless and the other unserviceable for a number of months.
“The better of the two horses cost the plaintiff $125.
“This is a case of one of the common accidents that are occurring with such frequency on the roads of this Island. The evidence is clear and strong as to the negligence of the defendant in violating subdivision (6) of section 13 of the ‘Act to Regulate the Use of Motor Vehicles, etc.,’ of April 13, 1916, and was introduced by the defendant himself.
“The evidence introduced by the plaintiff regarding the damages suffered by him in his business was not clear, however, and therefore the court can consider only the injury done to the horses and whether or not it should allow punitive damages. There is no doubt that this case is a flagrant violation of the act cited and might have produced fatal results, and the court is of the opinion that to round the said curve at the place known throughout the Island as ‘Danger’ at the rate of speed of more than 24 kilometers an hour is criminal negligence; theréfore the court considérs that it should' allow the plaintiff punitive damages which it estimates at the sum of $425.’’
We have reviewed the evidence examined and are in entire accord with, the conclusions of the District Court of Aguadilla as to the form and manner in which the accident *461occurred, but regret that we cannot concur in the matter of punitive damages.
This action was based on the theory of a claim for ma-' terial damages actually suffered, and the evidence justifies a compensation of only $125, the value of the horse that was rendered ■ absolutely useless.- There is no data estimating the value of the other horse and the evidence examined to show the amount that the plaintiff failed to earn by reason of the loss of his business is so incomplete that it will not support any definite conclusion.
Therefore the judgment must be affirmed, subject to modification as to the amount of damages as indicated.

Modified cmd affirmed.

Chief Justice Hernández and Justices Wolf Aldrey and Hutchison concurred.